CERTIFICATE OF DESIGNATIONS OF SERIES B CONVERTIBLE PREFERRED STOCK COPSYNC, INC. The undersigned, Russell D. Chaney, Chief Executive Officer of COPsync, Inc., does hereby certify: (a)that he is, and at all times mentioned herein was, the duly elected and acting Chief Executive Officer of COPsync, Inc., a Delaware corporation (the “Corporation”); (b)that the Corporation’s Amended and Restated Certificate of Incorporation, as amended, (the “Certificate of Incorporation”), authorizes the directors to adopt resolutions fixing the designations, powers, preferences and rights, and such qualifications, limitations or restrictions thereof, of any unissued series of Preferred Stock; and (c)the Board of Directors adopted the following resolutions on October 14, 2009: WHEREAS, the Certificate of Incorporation authorizes a class of stock designated Preferred Stock (the “Preferred Stock”), comprising 1,000,000 shares, par value $0.0001 per share, provides for a series of Preferred Stock designated Series A Preferred Stock (the “Series A Stock”), consisting of 100,000 shares, and provides that all or any remaining shares of the Preferred Stock may be issued from time to time in one or more series, and vests authority in the Board of Directors of the Corporation, within the limitations and restrictions stated in Article IV of the Certificate of Incorporation, to fix, in one or more series, for each such series such designations, powers, preferences and rights and such qualifications, limitations or restrictions thereof, as may be stated and expressed in the resolution or resolutions adopted by the Board of Directors providing for the issue of such series (a “Preferred Stock Designation”) within the limitations set forth in the Delaware General Corporation Law; WHEREAS, the Corporation has not previously filed with the Secretary of the State of Delaware a Preferred Stock Designation with respect to any remaining shares of the Corporation’s authorized but unissued Preferred Stock; WHEREAS, based on the foregoing, there remains 900,000 shares of the Corporation’s authorized but unissued Preferred Stock eligible for Preferred Stock Designations by the Corporation with respect to new series thereof; WHEREAS, the Corporation proposes to make an offering of up to 375,000 shares of Preferred Stock (the “Offering”); and WHEREAS, it is the desire of the Board of Directors to designate a series of Preferred Stock and to fix the powers, preferences and rights, and the designations, powers, preferences and rights and such qualifications, limitations or restrictions thereof in connection with the Offering; NOW, THEREFORE, BE IT RESOLVED, that the Corporation, does hereby designate 375,000 shares of authorized but unissued Preferred Stock as Series B Convertible Preferred Stock (the “Series B Preferred Stock”) and does hereby fix the designations, powers, preferences and rights, and such qualifications, limitations or restrictions thereof, of the Series B Preferred Stock as follows: 1.Definitions.For purposes of this Preferred Stock Designation, the following definitions shall apply: (a)“Common Stock” means the Common Stock, $0.0001 par value, of the Corporation. (b)“Conversion Price” means $0.10 per share for the SeriesB Preferred Stock (subject to adjustment from time to time for Recapitalizations and as otherwise set forth elsewhere herein). (c)“Convertible Securities” means any evidences of indebtedness or other obligations of the Corporation, shares or other securities convertible into or exchangeable for Common Stock. (d)“Corporation” means COPsync, Inc., a Delaware corporation. (e)“Distribution” means the transfer of cash or other property without consideration whether by way of dividend or otherwise, other than dividends on Common Stock payable in Common Stock, or the purchase or redemption of shares of the Corporation by the Corporation for cash or property other than: (i)repurchases of Common Stock issued to or held by employees, officers, directors or consultants of the Corporation upon termination of their employment or services pursuant to agreements providing for the right of said repurchase, (ii)repurchases of Common Stock issued to or held by employees, officers, directors or consultants of the Corporation or its subsidiaries pursuant to rights of first refusal contained in agreements providing for such right, (iii)repurchase of capital stock of the Corporation in connection with the settlement of disputes with any stockholder, and (iv)any other repurchase or redemption of capital stock of the Corporation approved by the stockholders of the Corporation; provided, however, that any purchase or redemption described in clauses (i) through (iv) above must be subject to the unanimous approval of the Corporation’s Board of Directors, with any director whose shares are being purchased or redeemed, if any abstaining from such vote. (f)“Dividend Rate” means an annual rate of 7.0%, or $0.28 per share, for the SeriesB Preferred Stock (subject to adjustment from time to time for Recapitalizations as set forth elsewhere herein). (g)“Investors’ Rights Agreement” means that certain Investors’ Rights Agreement, of even date hereof, by and among the Corporation and the initial purchasers of the Series B Preferred Stock, as amended. (h)“Liquidation Preference” means $4.00 per share for the SeriesB Preferred Stock (subject to adjustment from time to time for Recapitalizations as set forth elsewhere herein). COPsync Series B Certificate of Designations (execution).doc 2 (i)“Options” means rights, options or warrants to subscribe for, purchase or otherwise acquire Common Stock or Convertible Securities. (j)“Original Issue Price” means $4.00 per share for the SeriesB Preferred Stock (subject to adjustment from time to time for Recapitalizations as set forth elsewhere herein). (k)“Purchase Agreement” means that certain Securities Purchase Agreement, of even date hereof, by and among the Corporation and the initial purchasers of the Series B Preferred Stock. (l)“Recapitalization” means any stock dividend, stock split, combination of shares, reorganization, recapitalization, reclassification or other similar event. 2.Dividends. (a)Series B Preferred Stock.In any calendar year, the holders of outstanding shares of Series B Preferred Stock shall be entitled to receive and shall accrue dividends, out of any assets at the time legally available therefor, at the Dividend Rate specified for the Series B Preferred Stock, which dividends shall be payable in preference and priority to any declaration or payment of any Distribution on Common Stock or Series A Stock of the Corporation in such calendar year.Such dividends shall be cumulative and shall accrue on each share from day to day, beginning on the date of original issuance of such share, whether or not earned or declared.Dividends accruing on each share of Series B Preferred Stock shall be added to the Liquidation Preference of such share from day to day, and will remain a part thereof until such dividends are paid as provided herein.No Distributions shall be made with respect to the Common Stock or the Series A Stock unless dividends, through the end of the calendar year in which such Distribution is made, on the Series B Preferred Stock have been declared in accordance with the preferences stated herein and all declared dividends on the Series B Preferred Stock have been paid or set aside for payment to the Series B Preferred Stock holders. (b)Additional Dividends.The Corporation shall not declare, set aside or pay any dividends on any share of Common Stock or the Series A Stock (other than dividends on Common Stock payable solely in Common Stock) unless a dividend (including the amount of any dividends paid pursuant to the above provisions of this paragraph 2) is declared and set aside or paid with respect to all outstanding shares of Series B Preferred Stock in an amount for each share of Series B Preferred Stock at least equal to the aggregate amount of the dividends for all shares of Common Stock into which each such share of Series B Preferred Stock could then be converted, calculated on the record date for determination of holders entitled to receive such dividend. (c)Non-Cash Distributions.Whenever a Distribution provided for in this paragraph2 shall be payable in property other than cash, the value of such Distribution shall be deemed to be the fair market value of such property as determined in good faith by the Board of Directors. COPsync Series B Certificate of Designations (execution).doc 3 (d)Waiver of Dividends.Any dividend preference of the Series B Preferred Stock may be waived, in whole or in part, by the consent or vote of the holders of all of the outstanding shares of such series. 3.Liquidation Rights. (a)Liquidation Preference.In the event of any liquidation, dissolution or winding up of the Corporation, either voluntary or involuntary, the holders of the Series B Preferred Stock shall be entitled to receive, prior and in preference to any Distribution of any of the assets of the Corporation to the holders of the Common Stock by reason of their ownership of such stock, an amount per share for each share of Series B Preferred Stock held by them equal to the sum of (i)the Liquidation Preference specified for each share of Series B Preferred Stock and (ii)all declared but unpaid dividends (if any) on each share of Series B Preferred Stock, or such lesser amount as may be approved by the holders of all of the outstanding shares of Series B Preferred Stock.If upon the liquidation, dissolution or winding up of the Corporation, the assets of the Corporation legally available for distribution to the holders of the Series B Preferred Stock are insufficient to permit the payment to such holders of the full amounts specified in this paragraph3(a), then the entire assets of the Corporation legally available for distribution shall be distributed pro rata among the holders of the Series B Preferred Stock in proportion to the number of shares of Series B Preferred Stock held by them. (b)Remaining Assets.After the payment or setting aside for payment to the holders of Series B Preferred Stock of the full amounts specified in paragraph3(a) above, the entire remaining assets of the Corporation legally available for distribution shall be distributed pro rata to holders of the Common Stock of the Corporation in proportion to the number of shares of Common Stock held by them. (c)Shares not Treated as Both Preferred Stock and Common Stock Upon Liquidation.Upon the liquidation of the Corporation, shares of Series B Preferred Stock shall not be entitled to be converted into shares of Common Stock in order to participate in any Distribution, or series of Distributions, as shares of Common Stock, without first foregoing participation in the Distribution, or series of Distributions, as shares of Series B Preferred Stock. (d)Deemed Liquidation.For purposes of this paragraph3, a liquidation, dissolution or winding up of the Corporation shall be deemed to be occasioned by, or to include, (i)the acquisition of the Corporation by another entity by means of any transaction or series of related transactions to which the Corporation is party (including, without limitation, any stock acquisition, reorganization, merger or consolidation but excluding any sale of stock for capital raising purposes) other than a transaction or series of transactions in which the holders of the voting securities of the Corporation outstanding immediately prior to such transaction retain, immediately after such transaction or series of transactions, as a result of shares in the Corporation held by such holders prior to such transaction, at least a majority of the total voting power represented by the outstanding voting securities of the Corporation or such other surviving or resulting entity (or if the Corporation or such other surviving or resulting entity is a wholly-owned subsidiary immediately following such acquisition, its parent); (ii)a sale, lease or other disposition of all or substantially all of the assets of the Corporation and its subsidiaries taken as a whole by means of any transaction or series of related transactions, except where such sale, lease or other disposition is to a wholly-owned subsidiary of the Corporation; (iii)an exclusive license of all or substantially all of the Corporation’s intellectual property in a single transaction or series of related transaction, except where such exclusive license is to a wholly-owned subsidiary of the Corporation; or (iv) any liquidation, dissolution or winding up of the Corporation, whether voluntary or involuntary.The treatment of any transaction or series of related transactions as a liquidation, dissolution or winding up pursuant to clause(i), (ii) or (iii) of the preceding sentence may be waived by the consent or vote of at least a majority of the outstanding Series B Preferred Stock. COPsync Series B Certificate of Designations (execution).doc 4 (e)Valuation of Non-Cash Consideration.If any assets of the Corporation distributed to stockholders in connection with any liquidation, dissolution, or winding up of the Corporation are other than cash, then the value of such assets shall be their fair market value as determined in good faith by the Board of Directors, except that any publicly-traded securities to be distributed to stockholders in a liquidation, dissolution, or winding up of the Corporation shall be valued as follows: (i)If the securities are then traded on a national securities exchange, then the value of the securities shall be deemed to be the average of the closing prices of the securities on such exchange over the ten (10) trading day period ending five (5) trading days prior to the Distribution; (ii)if the securities are actively traded over-the-counter, then the value of the securities shall be deemed to be the average of the closing bid prices of the securities over the ten (10) trading day period ending five (5) trading days prior to the Distribution.
